Citation Nr: 0433713	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date, prior to March 30, 
1999, for the assignment of a 40 percent disability 
evaluation for residuals of a penetrating gunshot wound of 
the left forearm, nondominant, with radial fracture and 
median neuropathy, Muscle Group VII.  

2.  Entitlement to service connection for residuals of dental 
trauma for the purpose of receiving VA dental treatment.  

[The issue of whether there was Clear and Unmistakable Error 
(CUE) in a February 1990 decision wherein the Board of 
Veterans' Appeals (Board) denied entitlement to a disability 
evaluation in excess of 20 percent for residuals of a gunshot 
wound to the left forearm, Muscle Group VIII, will be the 
subject of a Board decision that will be promulgated at a 
later date.]


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty in the U.S. Army 
from April 1948 to January 1950, and in the U.S. Marine Corps 
from April 1950 to March 1951.  

The current appeal previously arose from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

In February 2000 the RO denied entitlement to service 
connection for residuals of a dental injury for the purpose 
of receiving VA dental treatment.  

In August 2000 the RO granted entitlement to an increased 
evaluation of 40 percent for residuals of a gunshot wound to 
the left forearm, Muscle Group VII, effective March 30, 1999.  
The veteran perfected an appeal as to the effective date 
assigned for that increased rating.  

When this matter was last before the Board in July 2003, it 
was remanded to the RO for additional development and 
readjudication.  Following the completion of the requested 
development, as will be set out in detail below, a 
supplemental statement of the case was issued in June 2004.  
The case was returned to the Board and is now ready for 
further appellate review.  

In November 2004, the veteran's attorney filed written 
arguments to the Board addressing the matters currently under 
appeal.  In that written presentation, there was contained 
five new claims that have not heretofore been addressed.  

These claims were (1) a claim of CUE in a September 1951 
rating decision wherein the RO granted service connection for 
residuals of the gunshot wound to the left forearm, and 
assigned a 20 percent disability evaluation; (2) entitlement 
to an effective date prior to June 13, 2002, for the grant of 
service connection for post-traumatic stress disorder (PTSD); 
(3) a claim of CUE in June 1981 wherein the RO confirmed the 
20 percent disability evaluation for residuals of the gunshot 
wound to the left forearm; (4) a claim of CUE in a February 
1990 decision wherein the Board denied entitlement to a 
disability evaluation in excess of 20 percent for residuals 
of a gunshot wound to the left forearm; and (5) a claim of 
CUE in a 1951 decision wherein the RO that denied entitlement 
to service connection for residuals of dental trauma for 
dental treatment purposes.  

With the exception of the claim of CUE in the February 1990 
Board decision discussed on the title page, the foregoing 
claims are referred to the RO for appropriate action, to 
include development and adjudication.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  

The issue of entitlement to service connection for residuals 
of dental trauma for the purpose of receiving VA dental 
treatment is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the earlier effective 
date claim on appeal has been obtained; the RO has notified 
the veteran of the evidence needed to substantiate the claim 
addressed in this decision, and requested all relevant 
evidence designated by the veteran.



2.  In February 1990, the Board denied entitlement to an 
evaluation in excess of 20 percent for residuals of a 
penetrating gunshot wound of the left forearm, nondominant, 
with radial fracture and median neuropathy, therein 
characterized as Muscle Group VIII.  The appellant did not 
appeal that decision to the United States Court of Appeals 
for Veterans Claims (CAVC), and it became final.  

3.  The appellant did not file another claim of entitlement 
to an increased evaluation for residuals of a penetrating 
gunshot wound of the left forearm, nondominant, with radial 
fracture and median neuropathy, until March 30, 1999.  

4.  The medical evidence of record does not document 
complaints or treatment of residuals of a penetrating gunshot 
wound of the left forearm, nondominant, with radial fracture 
and median neuropathy, of Muscle Group VII or Muscle Group 
VIII, between February 1990 and March 1999.  

5.  In August 2000 the RO granted an increased evaluation of 
40 percent for residuals of a penetrating gunshot wound of 
the left forearm, nondominant, with radial fracture and 
median neuropathy, therein characterized as Muscle Group VII, 
effective from March 30, 1999.  


CONCLUSION OF LAW

The criteria for an effective date, prior to March 30, 1999, 
for the assignment of an increased evaluation of 40 percent 
for residuals of a penetrating gunshot wound of the left 
forearm, nondominant, with radial fracture and median 
neuropathy, Muscle Group VII, have not been met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107, 5108, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.400(q)(ii) (2004), 38 C.F.R. 
§ 20.1100 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The current standard 
requires that after the evidence has been assembled, it is 
VA's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the CAVC stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issue considered 
herein on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  

The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The veteran has clearly identified the 
benefits sought.  


Further, he referenced the bases for the claim.  Second, VA 
has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought in the 
August 2000 rating decision, the August 2002 statement of the 
case, the July 2003 Board remand, a July 2003 VCAA letter 
from the RO issued pursuant to the directives in the Board 
remand, and the June 2004 supplemental statement of the case.  
The July 2003 letter from the RO specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  

It was further noted in the foregoing documents that what was 
lacking was evidence supporting a finding that an earlier 
effective date for the grant of a 40 percent rating for the 
left arm disability could be assigned.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's service medical records, VA treatment records 
and private treatment records as they were identified by him.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the foregoing document, especially the 
July 2003 letter from the RO, the veteran was clearly advised 
as to which portion of evidence is to be provided by him and 
which portion is to be provided by VA.  That requirement of 
VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It is further noted that the veteran was afforded pertinent 
VA examinations in July 2000.  The requirements of the VCAA 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

It is critical to note that over a year has transpired since 
the July 2003 VCAA notice statement.  It is also noteworthy 
that neither the veteran nor his attorney have provided any 
evidence or the location thereof that could demonstrate the 
existence of an earlier effective date for the grant of an 
increased rating for the left arm disability.  What have been 
submitted are arguments relating to a claim of CUE in prior 
decisions that are not relevant to the instant case.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had over one 
year to respond to that VCAA notice, and that neither the 
appellant nor his representative have given any indication of 
additional evidence that has not been sought regarding the 
issue considered herein, the Board has concluded that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103, effective 
November 9, 2000, specify that VA is not prohibited from 
making a decision on a claim before the expiration of the 
one-year period after a notice to the veteran and his 
representative of the information needed to complete an 
application for benefits.  See the Veterans Benefits Act of 
2003, Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  As 
noted above, there is no deficiency in the veteran's case at 
hand, nor would there be otherwise by operation of the new 
law.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made in August 
2000, and the veteran was provided with initial notice of the 
VCAA as it pertained to the earlier effective date claim in 
July 2003.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, as noted above, the veteran did not 
respond to the VCAA notice at all, and as such did not 
provide requested evidence to demonstrate that the improper 
sequencing of notice to him was harmful error.  See the 
references to the documents issued to the veteran set out 
above.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  


On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  

The Board finds that there is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  


Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the Board over one year prior, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  He has submitted evidence or 
argument since the receipt of the required notice, including 
that received at his personal hearing before a Hearing 
Officer at the RO in June 2000.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  




The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Analysis

The appellant is seeking entitlement to an effective date 
earlier than March 30, 1999, for the grant of an increased 
evaluation of 40 percent for residuals of a penetrating 
gunshot wound of the left forearm, nondominant, with radial 
fracture and median neuropathy, Muscle Group VII.  He and his 
attorney argue that a date in 1951 should be the effective 
date assigned, because his left forearm disability was just 
as severe then.  

Historically, the RO granted entitlement to service 
connection for residuals of a gunshot wound to the left 
forearm in a September 1951 rating decision.  A 20 percent 
disability rating was assigned, effective from May 1951.  

In February 1990, the veteran had perfected an appeal to the 
Board as to the 20 percent disability evaluation assigned for 
his left forearm gunshot wound disability.  In a February 
1990 decision, the Board denied the appellant's claim of 
entitlement to an evaluation in excess of 20 percent for his 
residuals of a penetrating gunshot wound of the left forearm, 
nondominant, with radial fracture and median neuropathy, 
therein characterized as residuals to Muscle Group VIII.  The 
appellant did not appeal that decision to the CAVC, and it 
became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The appellant did not file another claim of entitlement to an 
increased evaluation for his residuals of a penetrating 
gunshot wound of the left forearm, until March 30, 1999.  

The medical evidence of record does not document complaints 
of, or treatment for the left forearm disability between 
February 1990 and March 1999.  

In August 2000 the RO granted an increased evaluation of 40 
percent for residuals of a penetrating gunshot wound of the 
left forearm, nondominant, with radial fracture and median 
neuropathy, therein characterized as Muscle Group VII, 
effective from March 30, 1999.  

In general, except as otherwise provided in paragraph (o)(2), 
increases will be effective the date of receipt of claim or 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o).  According to 38 C.F.R. § 3.400 (o)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise it is 
the date of receipt of claim.

The earliest date subsequent to the Board's 1990 decision 
that it was factually ascertainable that an increase in the 
residuals of a penetrating gunshot wound of the left forearm 
had occurred was on July 20, 2000.  On that date, VA 
examinations disclosed significant [severe] left hand 
weakness and numbness due to medial nerve damage of the 
nondominant hand.  Based upon those findings, the disability 
rating for the left forearm disorder was increased by the RO 
from a 20 percent rating to a 40 percent rating.  

Significantly, as noted above, there is no medical evidence 
in support of the increased rating between 1990 and March 30, 
1999.  Thus, it was not factually ascertainable prior to 
March 30, 1999, that an increase in disability had occurred.  
Consequently, the earliest effective date for the award of 
the 40 percent rating for the left forearm disability can be 
no earlier than the date of receipt of the claim that 
resulted in that increased rating, namely March 30, 1999.  

There is no provision in either the statute or the 
regulations that allows for an earlier effective date based 
on a reopened claim unless a CUE was committed in a prior 
decision, or unless the new and material evidence resulted 
from correction of military records.  See 38 U.S.C.A. § 
5110(i) (West 2002); 38 C.F.R. § 3.105 (2004).  The provision 
regarding correction of military records is not applicable in 
the case of an increased rating.  

With respect to CUE in prior decisions, it is emphasized that 
although claims of CUE have been made, they have not been 
adjudicated by the RO or the Board, are not inextricably 
intertwined with the current appeal, and are not before the 
Board at this time.  

The Board concludes that preponderance of the evidence shows 
that the criteria for an effective date prior to March 30, 
1999, for the assignment of a 40 percent disability 
evaluation for residuals of a penetrating gunshot wound of 
the left forearm, nondominant, with radial fracture and 
median neuropathy, Muscle Group VII, have not been met.  38 
C.F.R. § 3.400(q)(ii).


ORDER

Entitlement to an effective date, prior to March 30, 1999, 
for the assignment of an increased evaluation of 40 percent 
for residuals of a penetrating gunshot wound of the left 
forearm, nondominant, with radial fracture and median 
neuropathy, Muscle Group VII, is denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in July 2003.




It is the veteran's basic allegation that he sustained dental 
trauma on two occasions in service.  He alleges that he 
injured his teeth during hand-to-hand combat training at 
Paris Island with the Marine Corps, and that he also injured 
his teeth when he sustained his service-connected wound to 
his left forearm from machine gun fire during a period of 
combat in service.  It is clear in this case that the 
appellant is a veteran of combat during the Korean war.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Administrator shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Thus, since the veteran is a combat veteran, his allegations 
of combat-related injury during service do not require 
further corroboration to be deemed evidence of an in-service 
injury.  Thus, his allegations of having sustained a dental 
injury during combat can be accepted.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  




Consequently, since dental injury in service can be 
established by presumption through 38 U.S.C.A. § 1154(b), it 
would then be incumbent upon VA to provide a VA medical 
examination to determine whether the veteran has current 
residuals of dental trauma that can be related to service, or 
at least that cannot be satisfactorily disassociated from the 
presumed in-service injury.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

3.  The VBA AMC should schedule the 
veteran for a dental examination by a 
dentist to obtain an opinion as to the 
nature, extent of severity, and etiology 
of any dental disorder(s) which may be 
present.  




The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  

Additional examination of the veteran is 
at the option of the examiner, and if such 
is the case, any indicated special tests, 
to should be undertaken.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current dental 
disability (ies)? If so, what is/are the 
diagnosis(es)?

b) Is it at least as likely as not that 
any currently identified dental 
disability(ies) is/are related to the 
dental trauma that the veteran has 
described and is presumed to have occurred 
during his period of military service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
consider all of the evidence of record and 
readjudicate the veteran's claim of 
entitlement to service connection for 
dental trauma for treatment purposes.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



